Citation Nr: 1340290	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran was initially represented by the Texas Veterans Commission, but he changed representation to Disabled American Veterans in April 2007.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At that hearing, the Veteran and his service representative stated that they were submitting additional lay statements and were willing to waive the RO's initial consideration of such evidence.  .

The Board also notes that, in addition to the paper claims file, there are paperless claims files associated with the Veteran's claim in Virtual VA and in the Veteran's Benefits Management System.  A review of the documents in those files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was previously considered and denied by the RO in a November 1986 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no evidence received within one year of the issuance of that decision. 

2.  The evidence received since the final November 1986 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.



CONCLUSIONS OF LAW

1.  The November 1986 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the November 1986 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a low back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.
 

Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this case, the Veteran submitted a claim for service connection for a low back disorder in May 1986, which was denied by the RO in a November 1986 rating decision.  In that decision, the RO found that the Veteran's service treatment records showed a normal spine upon separation from service in April 1986.  The Veteran was notified of the decision and of his appellate rights; however, he did not submit an appeal.  There was also no evidence received within one year of the issuance of that decision. Therefore, the November 1986 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In June 2008, the Veteran filed an application to reopen his claim for service connection for a low back disorder.  The evidence received since the November 1986 rating decision includes VA medical records, private medical records, a November 2008 VA examination, and several buddy statements.  Notably, medical records from Dr. A.V. (initials used to protect privacy) show degenerative changes in the Veteran's lumbar spine.  This evidence was not considered at the time of the November 1986 rating decision, and as previously noted, the RO had denied the prior claim, in part, because the evidence did not establish a current diagnosis of a low back disorder.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.
 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran's testimony at his July 2013 video conference hearing indicated that he receives Social Security Administration (SSA) disability benefits for his low back disorder.  VA's duty to assist extends to obtaining records from the SSA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

The Veteran also testified that he was treated by Dr. C.V. (initials used to protect privacy) in the late 1980s for his low back disorder.  The Veteran's VA medical records note that the Veteran underwent surgery for his low back disorder in April 2008.  These records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder, including any private doctors and hospitals.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The RO/AMC should obtain and associate with the claims file the Social Security Administration  (SSA) decision to grant disability benefits to the Veteran and the records upon which the that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran another VA examination or obtaining an additional medical opinion.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


